Per Curiam:
We .are of opinion that this judgment could have been affirmed without an opinion, as the damages were in no way excessive, and there is nothing in the case which needs discussion were it not for the enormous bilí, sworn to by one of the physicians who treated the plaintiff, which we cannot allow to pass without criticism. It might be claimed that a simple affirmance of the judgment, we holding that the dam.ages were not excessive, was in some respects an indorsement of the grossly excessive charges made by this physician. It is véry evident from the nature of their verdict that the jury in no way intended to counteñañce such exorbitant charges, as they would be leaving almost nothing to the plaintiff for the serious injuries which he sustained, if such charges were to be deducted from the amount of their verdict. The judgment and order should be affirmed, with costs. Present — Van Brunt, P.J., Patterson, Ingraham, BlcLaughlin and Hatch, JJ.